Citation Nr: 1538505	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-31 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae (skin disability) from April 21, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Here, the Board notes that the January 2009 rating decision granted an increased evaluation of 10 percent disabling for the Veteran's skin disability, effective November 24, 2008.  A subsequent September 2009 rating decision provided an earlier effective date of September 2, 2008, for the 10 percent evaluation.  Yes another rating decision, issued in December 2011, granted an earlier effective date of April 21, 2008, for the evaluation assigned for pseudofolliculitis barbae.  The period on appeal has been adjusted accordingly. 

The Veteran appeared at Board hearings in February 2009 and February 2010. Transcripts of both hearings are of record.  The VLJ who held the February 2010 hearing has since retired from the Board.  In February 2012, the Board wrote to the Veteran offering him the opportunity to appear at another hearing before a VLJ who would participate in the final decision.  The Veteran responded that he did not wish to appear at an additional hearing.  Thus, the Board will proceed with appellate review.  The undersigned has reviewed both transcripts.

This claim was previously before the Board in May 2010 and June 2014, when it was remanded for additional development. 

 
FINDING OF FACT

Throughout the course of the appeal, the Veteran's pseudofolliculitis barbae has been manifested by symptoms no greater than follicular inflamed papules on the beard area of the neck, without evidence of scars or disfigurement or a finding that at least 20 percent of the entire body or 20 percent of exposed areas have been affected; there is also no evidence that systemic therapy, such as corticosteroids, or anything more than topical therapy has ever been used for the disability during the course of the appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Fenderson also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.     § 4.7 (2015).

The Veteran's skin disability, pseudofolliculitis barbae (also diagnosed as eczema), is rated under DC 7806, which provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated non-compensable (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118 (2015).

A November 2008 VA examiner noted that three percent of the Veteran's full body surface area, and five percent of his exposed body area, was affected by his skin disorder, providing evidence against this claim.   

During his February 2010 hearing, the Veteran testified that his skin condition migrated from his face down to his neck and chest, and that it covered 40 percent of his body.  He also asserted that the November 2008 examiner failed to have the Veteran remove his shirt or lift his arm and was, therefore, unable to accurately ascertain the extent of the skin disability.

In light of this fact, the Veteran was afforded another VA examination in November 2010.  The examiner reported that only the Veteran's face and anterior neck were examined, with no reports that the examination included the Veteran's entire body.  

During his July 2014 VA examination, the clinician noted that the Veteran's skin condition, which the examiner diagnosed as eczema, caused no scarring, and that the Veteran used antihistamines, urea cream, and benzoyl peroxide for it for about six weeks out of the year, as well as fragrance-free soap and detergents.  The examiner reported that the Veteran's skin condition covered 5 to 20 percent of his total body area, and less than 5 percent of his exposed body area, providing only more evidence against this claim.  

The Veteran's VA treatment records show that the Veteran reported using urea cream (an emollient) for his skin.  The treatment records do not show any specific skin complaints by the Veteran except a complaint regarding dry skin on his feet, face, and scalp in January 2009, and vascular skin tags in March 2009.  Otherwise his skin was noted to be within normal limits, providing only more evidence against this claim. 

The preponderance of the evidence is against the claim.  There has been no medical evidence during the entirety of the period on appeal to show that at least 20 percent of the Veteran's entire body, or at least 20 percent of exposed areas are affected by his skin disorder, and there is no evidence that he ever received systemic therapy, such as corticosteroids or immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, to treat the condition.  These findings are consistent with the current 10 percent rating assigned under DC 7806. 

The Board has also considered whether other diagnostic codes are applicable to the Veteran's disorder.  See Butts v. Brown, supra.  However, there is no evidence that the Veteran has been diagnosed with any other service-connected skin disability during the course of this appeal.  The Board has considered assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted more than the 10 percent rating currently assigned.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 119.

In addition to the medical evidence, the Board has also considered the Veteran's assertion during the Board hearings that, because he uses topical antihistamines and emollients, a higher, 30 percent disability rating is warranted.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  As noted above, topical antihistamines and emollients are not the same as systemic corticosteroids.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2014). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The Diagnostic Code used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected skin disability, nor have the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.  

Again, there is no basis for the assignment of increased ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae (skin disability) is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


